Citation Nr: 0726989	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel
INTRODUCTION

The veteran had active service from June 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In June 2007, the veteran withdrew, in writing, his appeal of 
the claims for an increased disability rating for diabetes 
mellitus.  See 38 C.F.R. § 20.204 (2006). Therefore, that 
issue is no longer in appellate status.

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in June 2007.


FINDINGS OF FACT

1. The veteran's current bilateral hearing loss is not 
related to his active service.

2.  The veteran's current tinnitus is not related to his 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and the service incurrence of sensorineural 
hearing loss may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1154,1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a December 2003 letter,  the RO notified the veteran of 
the evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and explained what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  The 
veteran was advised that he should submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to obtain the 
relevant evidence in this case.  The RO initially obtained 
the relevant evidence, including the service medical records 
and post-service VA and private medical records.  

The veteran was also afforded a VA examination, and the VA 
examiner provided an opinion based upon a review of the 
claims file, including the service medical records.  
Thereafter, in February 2005, the RO notified the veteran 
that the claims file, including the service medical records, 
had been misplaced.  The RO requested that the veteran 
provide any copies of relevant documentation, including any 
correspondence from VA and any service medical records in his 
possession.  The Board notes that, where service medical 
records are missing through no fault of the veteran, the 
Board has a heightened duty to explain its findings and 
conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).   

The Board finds that all relevant evidence necessary for the 
resolution of these issues has been identified and obtained, 
to the extent possible.  The Board may therefore proceed to 
review the claims on appeal.


II.  Analysis of Claims

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection. 38 C.F.R. § 3.303(d) 
(2006).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation. Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected but provide an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collete v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  

The veteran served on active duty from June 1969 to June 
1971.  In this case, the service medical records were 
reviewed in conjunction with the initial adjudication of this 
claim but were subsequently lost.  As such, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  However, caselaw does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing a claim, and to explain its decision when the 
veteran's medical records have been lost.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, caselaw does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The veteran's DD-214 shows that he served as an infantryman 
and received the Combat Infantryman Badge.  The Board accepts 
that the duties the veteran undertook would have exposed him 
to noise.  Therefore, the veteran's lay statements that such 
exposure injured his ears are consistent with the 
circumstances, conditions and hardships associated with his 
combat service.  The question thus remains whether any 
current hearing loss and/or tinnitus is related to the in-
service noise exposure and resulting injury to the ears. 

Post-service medical records dated from 2004 to the present 
demonstrate diagnoses of and treatment for hearing loss and 
tinnitus.  There is no evidence that hearing loss manifested 
to a compensable degree within one year of separation from 
service.  Therefore, service connection for hearing loss may 
not be presumed.  

The veteran underwent a VA audiological examination in 
January 2004.  The examiner interviewed the veteran and 
reviewed the claims file, including the service medical 
records.  The veteran gave a history of hearing loss and 
tinnitus since service.  The VA examiner noted the veteran's 
history of noise exposures.  He reported that he had noise 
exposure as a gunner during service in Vietnam.  The 
veteran's reported post-service noise exposures included 
cement work in construction and working on a railroad for 12 
years.  The veteran reported that he used hearing protection 
in his post-service occupations.

Pure tone thresholds obtained during the examination, in 
decibels, were as follows:  

HERTZ


500
1000
2000
3000
4000
RIGHT 
45
45
45
50
50
LEFT
40
55
80
85
80


The VA examiner diagnosed moderate sensorineural hearing loss 
in the right ear and moderate to severe hearing loss in the 
left ear.  Word discrimination scores were 80 percent for the 
right ear and 84 percent for the left.  The examiner stated 
that a review of the file indicated an audiogram with normal 
hearing bilaterally at separation from service.  The examiner 
opined that the veteran's current tinnitus and noise exposure 
are not related to service.  

The veteran testified at a video hearing before the Board in 
June 2007.   The veteran stated that he was exposed to loud 
noise in his service occupation as a gunner.  He stated that 
he noticed hearing loss and ringing in his ears when he 
returned from Vietnam.

The Board notes the veteran's contention that acoustic trauma 
from combat caused his hearing loss and tinnitus 
disabilities.  While the Board does not doubt the veteran's 
sincere belief that his hearing loss and tinnitus are related 
to noise exposure during service, his assertions are not 
sufficient to provide the nexus required for a grant of 
service connection.  In Layno v. Brown, 6 Vet. App. 465, 470 
(1994),  the Court held that, while a layperson is competent 
to report symptoms or facts he observed, lay evidence is 
generally not competent to prove that which requires 
specialized knowledge or training.  The Court has held that 
evidence that requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As noted above, a claim of service connection requires 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson, supra; Pond, supra.   
While there is evidence in this case of in-service noise 
exposure and of current hearing loss and tinnitus 
disabilities, there is no medical evidence that provides a 
nexus to the veteran's service.

The Board notes that there is a 30-year gap between the 
veteran's separation from service and evidence of treatment 
for hearing loss and tinnitus.  The United States Court of 
Appeals for the Federal Circuit (CAFC) has held that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for service connection 
for hearing loss and tinnitus.  Tinnitus and hearing loss are 
first shown many years after service, and a competent VA 
medical opinion found no nexus to service.  Accordingly, as 
there is a preponderance of the evidence against the 
veteran's service connection claims, the claims must be 
denied.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


______________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


